Order entered February 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01583-CV

                           SEBASTIAN LOMBARDO, Appellant

                                              V.

                         SHOUVIK BHATTACHARYYA, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00133

                                          ORDER
       We GRANT appellee’s February 21, 2014 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than March 10, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE